Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "external the lateral wall" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the internal lateral wall of the through hole “in lines 15-16.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 1, in lines 12-14 the phrase “a coarse surface is formed on the external lateral wall and proximal to the lower portion of the grinding rod, when the grinding rod drives the coarse surface on the external lateral wall of the grinding rod to 
How the coarse surface is formed on the external lateral wall and in the same time the grinding rod drive the coarse surface on the external lateral rod; it is unclear where is the coarse surface is formed.
After reviewing the specification and the drawings; as best understood and for the purpose of the Examination the Examiner interpreted “a coarse surface is formed on the external lateral wall and proximal to the lower portion of the grinding rod, when the grinding rod drives the coarse surface on the external lateral wall of the grinding rod to move into the through hole” as “a coarse surface is formed on an external lateral wall of the grinding rod and proximal to the lower portion of the grinding rod, wherein the grinding rod drives the coarse surface of the external lateral wall of the grinding rod to move into the through hole”

Claims 2-7 are rejected because they depend from claim 1.

Claim 6 recites the limitation “the lateral wall of the housing “in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Chen (US20020038832A1).

Regarding claim 1, Chen a handheld household grinder (fig.1 and abstract), comprising a housing (fig.4: (3)) having an accommodating cavity (fig.4: (33)) (paragraphs 0019-0020), wherein
a grinding rod (fig.4: (5)) is arranged in the accommodating cavity (fig.4: (33)) of the housing (fig.4: (3));
the upper portion of the grinding rod (fig.4: (5)) penetrates through the housing (fig.4: (3)) until the grinding rod is partially (fig.4: (51)) exposed out of the accommodating cavity (fig.4: (33));
a stress block (see fig.4 below) is fixed on the upper portion of the grinding rod (fig.1: (5)) outside the accommodating cavity (see fig.4 below);
a through hole (fig.4 (42)) is formed at the corresponding location of the housing underneath the grinding rod (fig.4: (5)) along the length direction; 

a coarse surface (fig.5: (56)) is formed on the external lateral wall and proximal to the lower portion of the grinding rod (paragraph 0020), 
when the grinding rod (fig.4: (5)) drives the coarse surface (fig.5: (56)) on the external lateral wall of the grinding rod to move into the through hole (figs.4 and 6: (42)), the clearance between the coarse surface (fig.5: (56)) and the internal lateral wall of the through hole (figs.4 and 6: (42)) forms a grinding space for the materials to be ground.

    PNG
    media_image1.png
    902
    601
    media_image1.png
    Greyscale

















Claims 1-7 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Pai (US20060076441A1).
Regarding claim 1, Pai disclose a handheld household grinder (fig.1: (1) and abstract), comprising a housing (fig.1: (12)) having an accommodating cavity (see fig.1 below) (paragraphs 0010-0015), wherein
a grinding rod (fig.1: (15)) is arranged in the accommodating cavity (see fig.1 below) of the housing (fig.1: (12));
the upper portion of the grinding rod (fig.1: (15)) penetrates through the housing (fig.1:12) until the grinding rod is partially exposed out of the accommodating cavity (see fig.1 below);
a stress block (fig.1: (11))) is fixed on the upper portion of the grinding rod (fig.1: (15)) outside the accommodating cavity (see fig.1 below);
a through hole (fig.1: (132)) is formed at the corresponding location of the housing underneath the grinding rod (fig.1: (15)) along the length direction; 
the lower portion of the grinding rod (fig.1: (15)) penetrates out of the accommodating cavity (see fig.1 below) via the through hole (fig.1: (132)) or resets into the accommodating cavity via the through hole;
a coarse surface (fig.1: (152)) is formed on the external lateral wall and proximal to the lower portion of the grinding rod (fig.1: (15)) (paragraphs 0016-0017), 
when the grinding rod (fig.1: (15)) drives the coarse surface (fig.1: (152)) on the external lateral wall of the grinding rod to move into the through hole (fig.1: (132)), the clearance between the coarse surface (fig.1: (152))) and the internal lateral wall of the through hole (fig.1: (132)) forms a grinding space for the materials to be ground.

Regarding claim 2, Pai disclose wherein the lower end face where the through hole is located in the accommodating cavity sinks downwards along the vertical direction to form a tapered face, the small opening end of the tapered face mates with the through hole (fig.1: the tapered upper portion of the hole (132)) .

Regarding claim 3, Pai disclose the stress block (fig.1: (11)) is detachably connected to the upper portion of the grinding rod (fig.2).

    PNG
    media_image2.png
    933
    701
    media_image2.png
    Greyscale
















Regarding claim 4, Pai disclose a reset spring (fig.1: (14)) is arranged between the stress block (fig.1: (11)) and the housing (fig.1: (12)), and the two ends of the reset spring (fig.1: (14)) abut against the housing and the stress block respectively (paragraphs 0011-0012).


Regarding claim 5, Pai disclose a working cavity (see fig.1 above) is arranged on the housing (fig.1: (12)) above the accommodating cavity (see fig.1 above); 
the upper portion of the grinding rod (fig.1: (15)) extends into the working cavity (see fig.1 above),
the stress block (fig.1: (11)) and the reset spring (fig.1: (14)) are also located in the working cavity (fig.1: (121); 
an active block (fig.1: the area of the element (114) is actively operated with element (151) of the rod (15)) is arranged above the stress block (fig.1: (11)) in the working cavity deviating from the grinding rod (see fig.1 above).

Regarding claim 6, Pai disclose the lateral wall of the housing (fig.1: (12)) extends upwards along the length direction to form a groove with an upward opening (fig.1: the groove of the element (112)); the opening of the groove is covered with an upper end cap (fig.1: (111)), 
the lower end face of the upper end cap (see fig.1 above) and the internal surface of the groove encircle to form the working cavity (fig.1: (112)).

Regarding claim 7, Pai disclose the housing (fig.1: (12)) comprises a body (fig.1: see fig.1 above) with a downward opening and a lower end cap (see fig.1 above) covering the opening of the body; 
the upper end face of the lower end cap (see fig.1 above) and the internal lateral wall of the body encircle to form the accommodating cavity (see fig.1 above); the through hole (fig.1: (132 )) is formed in the lower end cap (10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224.  The examiner can normally be reached on 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/M.A./Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725